DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1, 2, 8-15, 17-20 and 23 in the reply filed on 08/08/2021 is acknowledged.
Claims 3-7, 16, 21-22, and 24-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2021.
Examiner acknowledges the amendments made to claims 1, 9, 18 and 20, the canceling of claims 8, 10-15 and 17 and the addition of claim 76 filed on 06/06/2022.
Claims 1, 9, 18-20 and 76 are being examined on the merits.

 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 18-20 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (Fish Oil supplementation: Evidence for health benefits, Cleveland Clinic Journal of Medicine, Vol 71, No 3, March 2004) and Yan (Berberine promotes recovery of colitis and inhibits inflammatory responses in colonic macrophages and epithelial cells in DSS-treated mice, Am J Physiol Gastrointest Liver Physiol, Mar 1, 2012; 302(5): G504-G514). This rejection is a new rejection based on the amendments and arguments filed on 06/06/2022.
William’s general disclosure is a report on the benefits of fish oil supplementation (see abstract). 
Regarding claims 1, 20 and 76, William teaches that Omega-3 fatty acids have shown benefits in treating Crohn’s disease and ulcerative colitis (see page 218, Are Omega-3 Oils beneficial in noncardiac conditions). Both of these are inflammatory bowel diseases. 
William also teaches that fish oil supplements are available as a triglyceride-based form or as a methyl or ethyl ester form and that there is little justification for choosing one formulation over the other but that Omega-3 products in the methyl ester or ethyl ester form are usually more concentrated than triglyceride forms: i.e., fewer capsules per day are required to achieve target intakes (see page 218, Is One Fish Oil Formulation Better Than Another?). 
William also teaches generally 1 g of EPA and DHA per day would be an ideal amount for daily (see page 217, How Much Fish? How Many Capsules) is recommended (also see The AHA recommends 1 g of EPA/DHA per day, page 216, left side).
Regarding claim 18, William teaches the EPA/DHA to be in capsule form (see table 2).
William does not specifically teach wherein the composition comprises berberine or chloride, sulfate, citrate salt thereof or the ratio of berberine to EPA/DHA.
Yan’s general disclosure is a scientific report on berberine promoting recovery of colitis and inhibiting inflammatory responses in the colon (see abstract).
Regarding claim 1, Yan teaches “Berberine, an alkaloid derived from plants, is an alternative medicine for treating bacterial diarrhea and intestinal parasite infections. Recent studies suggest that berberine exerts several other beneficial effects, including inducing anti-inflammatory responses. Berberine ameliorated DSS-induced body weight loss, myeloperoxidase activity, shortening of the colon, injury, and inflammation scores. DSS-upregulated proinflammatory cytokine levels in the colon, including TNF, IFN-γ, KC, and IL-17 were reduced by berberine. Berberine decreased DSS-induced disruption of barrier function and apoptosis in the colon epithelium. Furthermore, berberine inhibited proinflammatory cytokine production in colonic macrophages and epithelial cells in DSS-treated mice and promoted apoptosis of colonic macrophages. In summary, berberine promotes recovery of DSS-induced colitis and exerts inhibitory effects on proinflammatory responses in colonic macrophages and epithelial cells. Thus, berberine may represent a new therapeutic approach for treating gastrointestinal inflammatory disorders” (see abstract).
Regarding claims 1 and 19, Yan also teaches Berberine chloride (Sigma-Aldrich, St. Louis, MO) was administered through gavage at 100 mg·kg body wt−1·day−1 for the 3-day recovery after 4-day DSS treatment or 2-, 4-, and 6-day recovery after 7-day DSS treatment.
Therefore, it would have been obvious at the effective filing date to combine EPA/DHA and berberine for the treatment of Inflammatory Bowel Disease because William teaches that EPA and DHA have an increasing benefit in doing so and Yan teaches that berberine has many benefits for treating IBD, specifically inhibiting inflammation, ameliorated body weight loss, shortening of the colon etc. 
It would also been obvious to use the ethyl ester formulations of EPA and DHA because they are more concentrated than the free form and would cost less to utilize in the composition and/or require fewer doses and when compared to the other formulations there appears to be no difference in formulations.
It would further have been obvious to comprise these components into a soft gel capsule with a pharmaceutically acceptable carrier and in the ratios of the instant invention because William teaches the EPA/DHA recommendations should be at 1 g and Yan teaches the berberine being administered at 100 mg, thus this would equal a ratio of 1: 10 which is the amount being claimed and any person in the art could realize that these fat soluble components would need an oil-based carrier that could help the increase the bioavailability of the active components. It would have also been obvious to optimize the ratio to that of 1:5 or 5:1 because this would have been an optimization well within the purview of a skilled artisan additionally each ingredient would need to be optimized to amounts wherein they can exert the most activity while also having the least amount of toxicity. A finding that the exerted activity would be available at a ratio of half the existing working concentration is an optimization well within the skill of any artisan. 
There would have been a high expectation of success with little experimentation needed in creating the instant invention, given the prior art because each of these ingredients are known for treating IBD and combining them together in the instantly claimed amounts would have been prima facie obvious.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, 18-20 and 76 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655